{¶ 26} Although I agree with most of the reasoning used in the majority opinion, I believe that we must also resolve whether or not there has been an unreasonable interference with Appellees' nonexclusive right to hunt on Appellants' property. In so doing, it is important to review the differences between an exclusive and nonexclusive easement.
 {¶ 27} The right to hunt or fish on property owned by another is given through a type of easement known as a profit à prendre. 1 Restatement of the Law 3d, Property (2000) 12, Section 1.2. "A profit à prendre is an easement that confers the right to enter and remove [such things as] timber, minerals, oil, gas, game, or other substances from land in the possession of another." Id.
 {¶ 28} A profit à prendre, as well as most other types of easements, may be exclusive or nonexclusive. These are legal terms of art encompassing: 1) the *Page 331 
persons who may be excluded; and 2) the uses or area from which those persons may be excluded. Id. at 14, Section 1.2.
 {¶ 29} "At one extreme, the holder of the easement or profit has no right to exclude anyone from making any use that does not unreasonably interfere with the uses authorized by the servitude. For example[,] the holder of a private roadway easement in a public road has no right to exclude anyone from using the road. * * * At the other extreme, the holder of the easement or profit has the right to exclude everyone, including the servient owner, from making any use of the land within the easement boundaries. In between are easements where the servitude holder can exclude anyone except the servient owner and others authorized by the servient owner (usually called `nonexclusive easement') * * *." Id.
 {¶ 30} Unless the easement agreement states otherwise, the servient owner may make any use of the property that does not unreasonably interfere with the enjoyment of the servitude. 1 Restatement of the Law 3d, Property (2000), 581, Section 4.9. "All residual rights remain in the possessory estate — the servient estate." Id. at 582; see, also, 1 Thompson on Real Property (1980) 472, Section 135.
 {¶ 31} "In the absence of detailed arrangements between them, it is assumed that the owner of the servitude and the holder of the servient estate are intended to exercise their respective rights and privileges in a spirit of mutual cooperation." Id.
 {¶ 32} The terms of the fox hunting easement in the instant case must be interpreted with an understanding of the aforementioned commonly accepted legal principles. Based on these principles, there is no ambiguity in the language of the easement agreement. Appellants granted a nonexclusive easement for the purpose of fox-hunting (among other things), and there were no restrictions placed on Appellants' residual rights except for the promise not to, "unreasonably interfere with the rights granted to," Appellees. This latter provision is already implied in the very grant of the easement in the first place, and does not materially change the nature of the easement. Seeing that the easement agreement does not place any other restrictions on Appellants' use of their property, the law presumes that Appellants, as the grantors of the easement, have reserved the right to fox hunt on their property or to issue other nonexclusive easements for fox hunting, within reasonable limits.
 {¶ 33} Appellees' attempt to construe the terms of a nonexclusive easement so that it actually establishes an exclusive easement must fail for two reasons. First, as the majority states, there is no ambiguity in the word "nonexclusive." The common legal meaning of the word allows Appellants to continue to fully utilize their property, while at the same time making reasonable accommodations *Page 332 
for Appellees' right to hunt on the property. Second, Appellees' attorney drafted the easement document, and it is an axiomatic rule of contract interpretation that, "[a]ny ambiguities in the document setting forth the rights and responsibilities of each party must be construed against the drafter of the document." Fletcher v. Fletcher (1994), 68 Ohio St.3d 464,471, 628 N.E.2d 1343. Even if the contract contained the ambiguity asserted by Appellees, we could not interpret such ambiguity in Appellees' favor.
 {¶ 34} Once we have determined that the agreement does not contain an exclusive easement, our review is not ended, because there remains an open question as to whether Appellants have unreasonably interfered with Appellees' right to fox hunt. The trial court determined, as an alternative legal basis for his decision, that Appellants unreasonably interfered with Appellees' right to fox hunt. Whether a person's actions are reasonable or unreasonable is generally a question of fact to be determined by the trier of fact. See, e.g., Cater v. Cleveland (1998),83 Ohio St.3d 24, 33, 697 N.E.2d 610. A reviewing court will usually defer to a lower court's factual determinations if they are supported by competent, credible evidence. State ex rel. Fleming v. Rocky River Bd. ofEdn. (1997), 79 Ohio St.3d 200, 205, 680 N.E.2d 981.
 {¶ 35} The majority Opinion affirmatively declares that, "Appellants have not, to this date, unreasonably interfered with [A]ppellees' nonexclusive right to fox hunt." It appears from this statement that the majority has implicitly concluded that Appellants' actions were reasonable. While I agree with the majority's conclusion, I find it necessary to explain this decision.
 {¶ 36} The trial court found that it was physically impossible for two groups to regularly fox hunt on Appellants' property because it would "diminish, or totally eliminate, the quarry being hunted." (12/30/02 J.E., p. 4.) On this basis, the trial court held that it would be unreasonable for anyone other than Appellees to fox hunt on Appellants' property. The trial court has fundamentally misunderstood what the parties actually agreed in their easement. Appellants did not agree to supply live foxes or well-rested foxes or, for that matter, any foxes at all. The easement agreement merely allows Appellees the right to hunt for any foxes that happen to be on Appellants' property.
 {¶ 37} The holder of a servient estate generally has no duty to the beneficiary of an easement or profit to maintain the condition of the servient estate. 1 Restatement of the Law 3d, Property (2000) 631, Section 4.13. There is nothing in the easement language that created a duty for Appellants to maintain foxes on their property, or to keep the foxes in prime condition for the enjoyment of the hunters. There is nothing in the easement language guaranteeing that Appellees would find any foxes on the property. Appellees' attempt to imply such duties and terms adds new elements to the easement to which the parties did not agree. *Page 333 
 {¶ 38} Appellees' allegation that Appellants unreasonably interfered with their right to hunt presumes that some right was actually curtailed by Appellants. Appellees must prove at trial that Appellants prevented them from hunting on their property. There is nothing in the record indicating that Appellants prevented Appellees from entering the property at any time for the purpose of fox hunting. Therefore, the record does not contain any competent or credible evidence supporting the trial court's decision, and for this reason, I agree with the majority decision. The trial court's judgment must be reversed and the permanent injunction vacated, and judgment granted to Appellants.